 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      KENNETH AMMONS,
                                                              CASE NO. 3:19-cv-05028-RBL-JRC
11                             Plaintiff,
                                                              ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      SCOTT LIGHT, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
     record, does hereby find and ORDER:
17
            (1) The Court adopts the Report and Recommendation. This matter is dismissed with
18   prejudice, and the case is closed. Plaintiff’s in forma pauperis status is revoked for any appeal.

19          (2) The Clerk shall send copies of this order to plaintiff and Judge Creatura.
            Dated this 16th day of March, 2020.
20

21

22
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
